Case 1:21-cr-00160-TJK Document 25 Filed 02/26/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

Vs. Criminal Number 1°21™/00218-02-2MF

LOUIS ENRIQUE COLON
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[] cua [=] RETAINED [-] FEDERAL PUBLIC DEFENDER

a tO

 

(Signature)

PLEASE PRINT THE FOLLOWING INFORMATION:

James R. Hobbs Mo Bar 29732

(Attorney & Bar ID Number)
Wyrsch Hobbs & Mirakian, P.C.

(Firm Name)

1200 Main St., Suite 2110

(Street Address)

Kansas City, MO 64105

(City) (State) (Zip)

(816) 221-0080

(Telephone Number)

 

 

 

 

 
